DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the label for figure 6 is improper or otherwise incomplete. While figures 1-5 have labels which read, e.g., “Fig. 1”, the label for figure 6 reads “F i g .” in vertical orientation, with no number.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 8 (line 1) & paragraph 33 (line 2) refer to filling of “solder”. However, as best understood, the instant invention relates to welding, a related but distinct technique compared to soldering. i.e., in soldering, a melted filler material is used to join two components, but the components themselves are not melted. In welding, the joined components themselves are partially melted (often with addition of filler material to fill the joint).  It appears that “solder” in these instances was intending to refer to a filler material for welding, but not “solder” as properly defined. 
Paragraph 9 lists two standards: PCC2 and API 1104. However, as standards are often living documents, references to such standards should specify the edition, version or revision so as to prevent confusion in the event that such standards change. 
 PCC-2 is an ASME (American Society of Mechanical Engineers) standard and includes editions dated 2006, 2008, 2011, 2015, 2018, and 2022. Based on the priority date of the instant invention, the latest standard at the time of filing was likely ASME PCC-2 – 2015. 
API 1104 is an API (American Petroleum Institute) standard and includes 22 editions dating back to 1953. Based on the priority date of the instant invention, the latest standard at the time of filing was likely the 21st Edition, published September 2013. 
Para. 12, line 1: “…in special…” appears it should read “particularly” or “specifically” or some appropriate equivalent. 
Appropriate correction is required.
Claim Objections
Examination Note: the claims are replete with informal claim language and other minor errors. While the follow list identifies many issues, it is not necessarily exhaustive. Applicant’s assistance is requested in correcting any other errors in the claims of which the applicant may become aware, including those of similar character to the issues identified below. 
Claims 1-10 are objected to because of the following informalities: 
Claim 1
The preamble of claim 1, “A pipe repair system by compression of split sleeves with sealant against the outer surface of the pipe” appears it should read “A pipe repair system for repairing a pipe by compression of split sleeves….” or similar. 
In claim 1, the following elements lack proper antecedent basis (only the first recitation of each element is listed):
the outer surface (line 2)
the pipe (line 2)
the thickness [of the channel] (line 3)
the channel of accommodation… (line 3)
the sealant (line 3; “sealant” is noted in the preamble but unclear if it provides antecedent basis for “a sealant” in the body of the claim)
the thickness [of the back] (line 4)
the back (line 4)
the back plate (line 4)
the extension with the thickness for welding (lines 4-5)
the sum of the width of the channel (lines 5-6)
the two lateral widths (line 6)
the compression unit (line 7)
the welding areas (line 8)
the fitting region (line 9)
the parts of the split ring (line 9)
the direction of the tightening (line 12)
Claim 1, line 2: “with total thickness” should read “with a total thickness”
Claim 1, line 3: “the channel of accommodation of the sealant” is awkwardly phrased. Consider “a channel for accommodating a sealant” or similar. 
Claim 1, line 6: “the channel to accommodating the sealant” should be corrected to recited the same terms as used for the channel in line 3. 
Claim 1, line 5: “and total width” should read “and a total width” or similar. 
Claim 1, lines 8-9: “…built to allow the welding area, which correspond to the fitting region of the parts of the split ring, can be accessible to the welding” contains several grammatical and/or other errors and requires revision. 
Claim 1, line 10: “…which will approximate the chains…” appears it should read “…which will actuate the chains…” or similar. 
Claim 1, line 13: “…preventing the screw from damaging…” appears it should read “…preventing damage to the screw” or an appropriate equivalent. 
Claim 2
 “at one of the ends of the two parts” appears it should read “at one of the ends of each of the two parts” or similar. 
Claim 3
“the backing strip” appears it should read “the back” to maintain consistency with claim 1.
“the thickness of the pipe or tube to be repaired” lacks proper antecedent basis. 
Claim 4
“the channel to accommodating the sealant” should be corrected to recited the same terms as used for the channel in claim 1, line 3. 
Claim 5
The phrase “in the pipelines” (lines 1-2) raises two issues: “the pipelines” lacks antecedent basis, and should be singular (i.e. “in a pipeline”)
The preamble of each of claims 6-10 also recites “in the pipelines”, and should be amended in a corresponding manner. 
Claim 6
“the connection” (line 3) lacks proper antecedent basis. 
“wherein the compression…will cease leakage” (lines 2-3) is in future tense, which may raise issues. Consider “where compression…stops leakage…” or similar. 
“the surface of the pipe” (line 3), as understood, should read “the outer surface of the pipe” to improve clarity. 
“the split ring assembly” (line 4) lacks proper antecedent basis. While a “split ring” is recited in claim 1, no “split ring assembly” is defined. 
“the split ring assembly and the compression unit will act as reinforcement of the mechanical resistance of the pipe in the site of damage” is grammatically informal or unconventional, and is in future tense, which may raise other issues. Consider “wherein the split ring and the compression unit provide mechanical reinforcement of the pipe at a site of damage” or similar. 
“the site of damage” (line 5) lacks proper antecedent basis. 
Claim 8 
“the removal of the compression unit” lacks proper antecedent basis. 
“the longitudinal welding” and “the circumferential welding” lack proper antecedent basis. 
“the region” [of the hollow rectangular parts] lacks proper antecedent basis. 
Claim 9 
“the hollow rectangular part” should be plural as there are two such parts. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors (e.g., as set forth in the claim objections section above). In additional to the general translation errors, the following specific issues are also noted. 
Claim 1 recites “the thickness of the back, which is equivalent to the back plate”. It is unclear if the phrase “which is equivalent to the back plate” is defining an additional element or merely further defining “the back”. As best understood, this phrase is merely establishing that the element entitled “the back” fulfills the roll of a conventional “backing plate” (i.e. a backing strip). See para. 15 of applicant’s specification. 
Claim 1 further recites “being the portions of the split ring initially attached to the pipe by the compression unit”. It is unclear which recited elements correspond to the “portions” here. 

Claim 2 recites “wherein the extension with the thickness for welding can be either in the two ends of a single part of the split ring or at one of the ends of the two parts…”. The phrase “can be” renders the claim indefinite as it is unclear if the next limitation is an optional part of the invention or if it is a required limitation. 
Claim 3 recites “wherein the thickness required for welding, the lateral widths and the thickness of the backing strip… should be greater than or equal to the thickness of the pipe”. The phrase “should be” renders the claim indefinite as it is unclear if this limitation is a required part of the claimed invention or is merely setting forth an optional preference. Additionally, it is unclear if this is requiring each of these elements to be greater than or equal to the thickness of the pipe, or if it is the sum of these thicknesses that is being compared. 

Claim 3 further recites “the thickness of the pipe or tube to be repaired”, however, claim 1 specifically establishes that it is a pipe which is to be repaired. Claim 1 does not establish a choice between “a pipe or a tube” and no such “tube” has been established. 
Furthermore, a dependent claim which broadens the scope of a claim upon which it depends is improper under 35 U.S.C. 112(d). 

Claim 4 recites “wherein the minimum total width of the split ring required to form the channel to accommodating the sealant is 20 millimeters”. It’s unclear if this is requiring the total width of the split ring to be 20 millimeters, or if it is requiring that the sealant channel is 20 millimeters. 

Claim 5 recites “A method of fixing the pipe repair system in the pipelines”. As best understood, this in intended to refer to the pipe repair system previously described, but it does not state which claim it specifically depends on. For the purposes of examination in this action, claim 5 will be interpreted as “A method of fixing the pipe repair system of claim 1 in a pipeline” or equivalent. 


Claim 5 recites that the fitting region of the split ring is “in condition to be filled with solder”. However, as best understood, the instant invention relates to welding, a related but distinct technique compared to soldering. i.e., in soldering, a melted filler material is used to join two components, but the components themselves are not melted. In welding, the joined components themselves are partially melted (often with addition of filler material to fill the joint).  It appears that “solder” in this case was intending to refer to a filler material for welding, but not “solder” as properly defined.

Claim 5 further recites “before the compression unit is removed”. It is unclear if this is actually requiring the method to include removal of the compression unit, or if it is merely providing this as an option, etc.

Claim 6 recites “the compression of the split ring either on the pipe or on the connection” and further recites “the surface of the pipe or connection”, however, the previous claims only establish the split ring being installed on a pipe. The previous claims do not establish a choice between “a pipe or a connection” and no such “connection” has been established. 
Furthermore, a dependent claim which broadens the scope of a claim upon which it depends is improper under 35 U.S.C. 112(d). 

Claim 7 recites “wherein the sealant is chosen from composites, polymers, gaskets or graphite gasket”. Claim 7 is thus a "Markush" claim which recites a list of alternatively useable members. 
As set forth in MPEP § 2117(II), a Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use.
In the instant case, the members of the listed group do not share a common class or structure. The first two elements, “composites” and “polymers”, define particular material compositions. The third element, “gaskets”, describes a rather broad type of seal (i.e. any mechanical seal that serves to fill the space between two objects, generally to prevent leakage between the two objects while under compression). The final element describes a gasket which is particularly made from graphite. 
In a proper grouping, the alternative choices would relate to alternatively usable elements. By way of example, claim 7 might have been phrased as “wherein the sealant is a gasket formed from a material selected from the group consisting of polymers, composites, and graphite” or equivalent. 

Claim 8 recites “carrying out the circumferential welding in the region of the hollow rectangular parts” which raises several issues. 
First, the term “the region of the hollow rectangular parts” is a subjective term which is not clearly defined by the specification or claims. It is not clear what the boundaries are of this “region”. See MPEP § 2173.05(b)(IV). 
Second, as best understood in view of the specification, the circumferential welding which occurs while the compression unit is installed would be the welding which is not covered by the hollow rectangular parts (i.e. not in the region of the hollow rectangular parts, etc.). 

Claim 9 recites “wherein the circumferential welding is finalized in the region of the hollow rectangular part” which raises several issues. 
First, it is unclear what constitutes “finalized”. This term is overly vague and/or subjective. Next, as with claim 8, the term “the region of the hollow rectangular part” is subjective. 
Finally, it is unclear if claim 9 is defining an additional method step or if it is merely further defining the circumferential welding defined in claim 8. 
As best understood, claim 9 was likely intending to establish that, after the compression unit is removed, the circumferential welds are completed in the areas which were otherwise covered by the hollow rectangular parts, but this is not clearly set forth in the claim. 

Claims recited in the section heading above but not discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over “Pipeline Repair Using Full-Encirclement Repair Sleeves” by Bruce et al. (NPL reference: Oil and Gas Pipelines: Integrity and Safety Handbook, 2015; see PTO-892 for complete citation; hereafter Bruce) in view of Clark (US 2,259,023), Irvin (US 1,398,298), and Riggle (US 7,017,253). 
Regarding claim 1, Bruce discloses a pipe repair system (throughout; particularly the “Type B Sleeves”; see figs. 44.12 & 44.13) by compression of split sleeves with sealant against the outer surface of the pipe (see pg. 643, “Leaking Defects” section: “Type B sleeves are installed over leaks in a variety of ways. One common method is to place an elastomer seal between the carrier pipe and sleeve. Chains and hydraulic jacks are then used to force the sleeve halves against the carrier pipe…”), the system comprising:
a split ring (i.e. the sleeve halves as shown / described) with
a total thickness (see pg. 642, section 44.3.2.1 “Design”: “Type B sleeves should be designed to the same standard as the carrier pipe. This usually means that the wall thickness of the sleeve will be equal to that of the carrier pipe. It is acceptable to use a sleeve that is thicker or thinner than the carrier pipe…as long as the pressure-carrying capacity of the sleeve is at least equal to that of the carrier. Many companies simply match the wall thickness…of the pipe material”) and 
a total width of the split ring (i.e. “sleeve length” as described by Bruce; see section entitled “Sleeve Length” on pages 642 – 643: the sleeve length “should be long enough to extend beyond both ends of the defect by at least 50 mm”), 
wherein these portions of the sleeve are initially attached to the pipe by a compression unit (i.e. the “Chains and hydraulic jacks are then used to force the sleeve halves against the carrier pipe”, as cited above; see various chain clamps at (b) and (c) in fig. 44.5, as well as figs. 44.6 & 44.7),
the compression unit built to allow the welding areas, which correspond to the fitting region of the parts of the split ring, to be accessible to the welding, interconnected by chains (as shown), the compression being made by a connector (e.g., any of the hydraulic jack or clamp devices connecting the chain sections of the clamps as shown in the above figures) which will approximate (i.e. actuate, as understood) the chains of the compression unit. 

Bruce further discloses (pg. 646, section 44.3.3.1 “Installation”) that “during installation, the gap between the pipe and the tight-fitting sleeve should be minimized…as this improves performance of the sleeve” and can minimize “the stress concentration that can occur at the root of the fillet weld caused by a gap”. 
In the same section, Bruce explains “for sleeves with longitudinal seals that consist of single-V butt welds, the use of backing strips is highly recommended (Figure 44.2b and c) as this prevents the longitudinal seam weld from penetrating into the carrier pipe…”, “During installation of Type B sleeves, the longitudinal seams should be completed before beginning the circumferential fillet welds… This sequence allows the shrinkages of the longitudinal seal welds to improve the fit-up of the fitting and minimizes stresses on the circumferential welds”.

Bruce does not explicitly disclose the additional limitations wherein: 
the split ring total thickness corresponds to the sum of the thickness of a sealant accommodation channel, plus a thickness of a backing strip part (i.e., a back), and extension having a thickness for welding; 
wherein the total width of the split ring is the sum of the width of the sealant accommodation channel and two lateral widths, being the portions of the split ring initially attached to the pipe by the compression unit, 
wherein the compression unit comprises two hollow rectangular pieces, forming apertures, built to allow the welding areas, which correspond to the fitting region of the parts of the split ring, to be accessible for welding, interconnected by chains, 
the compression being made by a connector which will approximate the chains of the compression unit with a single screw with the aid of guide pins so that the compressive force exerted by the screw is only in the direction of the tightening, preventing damage to the screw.

Clark teaches (modified embodiment in fig. 4; with reference to figs. 1 & 3 for shared features of the base embodiment) a split ring (comprising halves 12a & 13a in fig. 4; corresponding to sleeve 11 having halves 12 & 13 in figs. 1-3 with a modified fitting / connecting region; see fig. 4 vs fig. 2); the split ring having a total thickness (i.e. a radial thickness) corresponding to a sum of the thickness of a sealant accommodation channel (15a; accommodating gasket 16a; “Sealant” in annotated partial fig. 4, below) plus the thickness of a backing strip part (20a; see page 2, right column, lines 4-12: part 20 serves as a backing strip to close the bottom of the weld joint, protecting the sealant 16a from the weld shown at 21a; “Back”, annotated in fig. 4, below), and plus an extension (i.e., indicated at 19a in fig. 4; “Extension”, annotated below) with a thickness for welding (i.e., a thickness to form welding region 21a, as shown).  
The split ring of Clark also has a total width (as shown in fig. 3) which is the sum of the width of the sealant accommodation channel (15; “Channel” in annotated partial fig. 3, below) and two lateral widths (“Lateral”, annotated below). 
Clark explains (pg. 2, left col., lines 9-30) that this device is installed by positioning the sealant in the accommodation channels of the split ring, clamping the split ring halves on a pipe (10) via clamps (not shown) to compress the sealant, and then welding the two halves together. Clark further explains (pg. 2, left col., lines 34-42 & pg. 2, right col., lines 4-12) that the lateral edges (i.e. walls 25 in fig. 3) of the channel and the configuration of the fitting region (i.e. where the backing strip part 20a & the extension portion together form a lap-joint) each work to prevent the sealant from extruding out of the split ring during compression. 

    PNG
    media_image1.png
    527
    577
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    576
    332
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe repair system of Bruce such that the split ring total thickness corresponds to the sum of the thickness of a sealant accommodation channel, plus a thickness of a backing strip part (i.e., a back), and extension having a thickness for welding (i.e. by providing such a sealant accommodation channel, and a lap joint arrangement at the side seam ends of the split ring halves, formed by a backing strip part and an overlapping extension part), and such that the total width of the split ring is the sum of the width of the sealant accommodation channel and two lateral widths, in view of the teachings of Clark, to prevent unwanted extrusion of the sealant from between the split ring and the outer surface of the pipe when compressing the device against the pipe via clamps and, in the case of the backing strip and extension portion, additionally to protect the sealant during longitudinal welding. 

As set forth in MPEP § 2141.03(I), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
In the instant case, when making the above modification to the pipe repair device of Bruce in view of Clark, a person of ordinary skill in the art would recognize that, unlike Clark, the inner surface of the split rings should ideally be in contact with the outer surface of the pipe, to minimize the gap between the sleeve and the outer surface of the pipe, since, as mentioned, Bruce suggests this improves performance of the sleeve and minimizes stress concentrations in the welds. See also pg. 637, right column, lines 1-6: “First and foremost, the sleeve should be installed as tightly as possible – that is, with a minimal gap…. Forming and/or positioning the sleeve so that it firmly contacts the carrier pipe, especially at the area of the defect, can assure that the gap is minimized”. 
As such, the inner surface of the split ring halves, including the inner surfaces of the lateral portions of the sleeve adjacent the sealant accommodation channel, would thus be the portions of the split ring initially attached to the pipe by the compression unit (i.e. before the ends of the split sleeve are welded to the outer surface of the pipe). 

Regarding the limitation wherein the compression unit comprises two hollow rectangular pieces, forming apertures, built to allow the welding areas, which correspond to the fitting region of the parts of the split ring, to be accessible for welding, interconnected by chains, the following teaching is provided. 
Irvin teaches a system comprising a split ring (14) configured to be installed on the outer surface of a cylindrical component (i.e. to secure barrel parts 1 & 2 together), wherein the split ring is secured at a fitting region by welding (see spot welds on tongue 15; pg. 2, lines 86-91). Irvin further teaches a compression unit (incl. 20-24) which is placed over the split ring (14) and tightened, drawing the ends of the split ring (14) together and compressing the split ring (14) against the outer surface of the cylindrical component to form a sealed joint. Once the split ring (14) has been sufficiently compressed by the compression unit, the fitting region of the split ring (14) can be welded (see pg. 2, lines 66-91). 
Additionally, Irvin teaches that the compression unit includes a hollow rectangular piece (21) forming an aperture (see fig. 11) built to allot the welding areas which correspond to the fitting region of the parts of the split ring (i.e. tongue 15 of split ring 14) to accessible for welding (as shown in fig. 11), wherein the hollow rectangular piece is connected to the flexible band (i.e. 20) of the compression unit. 
As previously set forth, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle. 
In the instant case, a person of ordinary skill in the art would have recognized that, while Irvin teaches providing a single rectangular piece on a flexible band of a compression unit with an aperture to perform welding at a single fitting region, such a teaching could be easily extended to provide a second hollow rectangular piece with a second aperture on the flexible band to perform welding at a second fitting region of the split ring. Furthermore, it is noted that welding clamps having a plurality of apertures formed about a circumference to allow for welding in multiple locations which would otherwise be covered by the clamp are well-known in the art (e.g., see US 5,738,386 to Barefoot et al. and US 8,266,776 to Dwileski, Jr.). 
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe repair system of Bruce by providing the chain-type compression unit disclosed with two hollow rectangular pieces forming apertures to allow access to the welding areas which correspond to the fitting region of the parts of the split ring (i.e. the two longitudinal seam areas) wherein the hollow rectangular pieces are interconnected by chains (the chain of the chain-type compression unit, corresponding to the flexible band of Irvin), in view of the teachings of Irvin, as the use of a known technique (i.e. providing hollow rectangular parts to a flexible band of a clamping device to create apertures through the device at welding regions, as in Irvin) to improve a similar device (i.e. the chain-type clamps of Bruce) in the same way (e.g., allowing access for welding ends of a split ring together at locations which would otherwise be covered by the clamp, enabling the clamping pressure to be applied directly at the location where the welding is to be performed, rather than at longitudinally offset position). 

Riggle teaches (figs. 1-6) a connector for compressing / drawing together ends of a band-style clamping device (see abstract), the connector actuating via a single screw (48) with the aid of guide pins (36) so that compressive force exerted by the screw is only in the direction of the tightening (col. 2, lines 18-23: “the plates remain largely parallel to one another by slip shafts (preferably two) that pass through sleeves incorporated in the two end plates…”). As understood, this would prevent possible damage to the screw that might otherwise occur if the two sides were non-parallel. Riggle suggests that one benefit of such an arrangement is that it can be operated by a single operator (col. 2, lines 11-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe repair system of Bruce such that the connector which actuates the chains operates by a single screw with the aid of guide pins so that the compressive force exerted by the screw is only in the direction of tightening, preventing damage to the screw, in view of the teachings of Riggle, as the simple substitution of one known element (e.g., scissor-type connector device shown in Fig. 44.5c and 44.7 of Bruce) for another (the single screw and guide pin arrangement of Riggle) to obtain predictable results (e.g., a compression unit arrangement which can be operated by a single operator and/or which is a wholly mechanical device which does not rely on hydraulic or electrical power to operate, etc.). 
As a result, all of the limitations of claim 1 are met, or are otherwise rendered obvious. 
Regarding claim 2, the pipe repair system of Bruce, as modified above, reads on the additional limitation wherein the extension with thickness for welding can be either in the two ends of a single part of the split ring or at one of the ends of the two parts of the split ring.
In particular, Clark shows (fig. 4) that the extensions with the thickness for welding (see “Extension” in annotated fig. 4 of Clark, above) are formed at one end of each of the two parts.  
As would be understood by a person having ordinary skill in the art, this arrangement enables each of the two parts of the split ring to be of identical form, whereas forming the extension on two ends of a single part would require two different split ring parts to be made (e.g., a “male” side and a “female” side, or similar). 

Regarding claim 3, the pipe system of Bruce, as modified above, renders obvious the additional limitations wherein the thickness required for welding, the lateral widths and the thickness of the backing strip, which equals the back plate, should be greater than or equal to the thickness of the pipe or tube to be repaired.
See Bruce, pg. 642, section 44.3.2.1 “Design”: “Type B sleeves should be designed to the same standard as the carrier pipe. This usually means that the wall thickness of the sleeve will be equal to that of the carrier pipe. It is acceptable to use a sleeve that is thicker or thinner than the carrier pipe…as long as the pressure-carrying capacity of the sleeve is at least equal to that of the carrier. Many companies simply match the wall thickness…of the pipe material”
In other words, Bruce suggests that the entire sleeve (which, when modified, would include the thickness required for welding, the lateral widths, and the thickness of the backing strip) should be greater than or equal to the pipe to be repaired to maintain the pressure-carrying capacity of the sleeve. 


Regarding claim 4, with respect to the limitation wherein the minimum total width of the split ring required to form the channel to accommodating the sealant is 20 millimeters, Bruce suggests that the sleeve “should be long enough to extend beyond both end of the defects by at least 50mm” (pg. 642, “Sleeve Length”), which would result in a suggested minimum length of 100mm (i.e., 50mm on either side of a defect of negligible length). A minimum of 100mm (i.e. greater than or equal to 100mm) falls within the claimed range of a minimum of 20 mm (i.e. greater than or equal to 20mm). 
Moreover, any different between the limitation and claim 4 would appear to be a difference in size, or otherwise a different in form or proportion. 
As set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)].
Additionally, as set forth in MPEP § 2144.05(II)(A), it has been held that where the only difference between the prior art and the claims involves a change of form, proportion or degree, such changes are not sufficient to patentably distinguish over the prior art [In re Williams, 36 F.2d 436, 438 (CCPA 1929) & Smith v. Nichols, 88 U.S. 112, 118-19 (1874)].  

Regarding claim 5, Bruce teaches a method of fixing the pipe repair system in a pipeline while in operation wherein the parts of the split ring are in a condition to be filled with solder (i.e., weld bead / filler material) before a compression unit is removed (e.g., see fig. 44.12; pg. 643 section “Leaking Defects”: “Chains and hydraulic jacks are then used to force the sleeve halves against the carrier pipe. Once the leak is stopped, welding can be performed safely”; pg. 651, section 44.5 “Welding Onto An In-Service Pipeline”, including 44.5.1 “Primary Concerns”: “while there are concerns that need to be considered when welding a Type B sleeve onto an in-service pipeline, this can be relatively straightforward provided that well established guidance is followed.”; see also pg. 638, section “Mechanical loading”, and pg. 646, section 44.3.3.1 “Installation”).
When such methods are utilized with the pipe repair system of Bruce, as modified in the grounds of rejection for claim 1 above, the resultant methods read on a method of fixing the pipe repair system in the pipelines while in operation wherein the fitting region of the parts of the split ring is in condition to be filled with solder, via apertures, before the compression unit is removed.

Regarding claim 6, the methods of Bruce read on the additional limitations wherein the compression of the split ring either on the pipe or on the connection will cease leakage by contact of the sealant with the surface of the pipe (e.g., pg. 643 section “Leaking Defects”, lines 1-13) or connection (e.g., see pgs. 643-644, section 44.3.2.2 “Special Type B Sleeve Configurations” including “Sleeves to Repair Girth Welds” and “Sleeves to Repair Couplings”; figs. 44.15 and 44.16) and, the split ring assembly and compression unit will act as reinforcement of the mechanical resistance of the pipe in the site of damage (e.g., pg. 641-642 section “Type B Sleeves (Pressure Containing)”: “the primary purpose of tight-fitting Type B sleeves is structural reinforcement”; pg. 642 section 44.3.2.1 “Design”), preventing the cracking, crevice corrosion and embrittlement of the pipe (see table 44.1; Type B sleeves can be used for all listed defects; applying such a repair to a defect with corrosion or a defect including a stress concentrator would help prevent the same from expanding and/or putting the pipe out of service.).


Regarding claim 7, the pipe repair system and related methods of Bruce read on the additional limitation wherein the sealant is chosen from composites, polymers, gaskets or graphite gasket.
In particular, Bruce suggests that the sealant may be “an elastomer seal between the carrier pipe and sleeve” (see pg. 643, “Leaking Defects”). Clark similarly suggest that the material compressed between the split ring and the outer surface of the pipe is rubber (i.e., an elastomer; see pg. 1, right col., lines 49-50).   
It is noted that one common and accepted definition of “elastomer” is “any of various polymers having the elastic properties of natural rubber”. Similarly, one common and accepted definition of “gasket” is “a material (such as rubber) or a part (such as an O-ring) used to make a joint fluid-tight”. 
Thus, the elastomer seal between the carrier pipe and the sleeve (i.e. the sealant) in the pipe repair system of Bruce (i.e. as originally disclosed and/or as modified in the grounds of rejection for claim 1) may be seen as a polymer and/or a gasket, meeting the limitations of the claim. 

Regarding claim 8, the pipe repair system of Bruce, as modified above, and associated methods (as previously discussed) read on the additional limitations wherein the welding is performed prior to the removal of the compression unit (i.e. to provide compression to stop any leaks and/or to minimize any gap between the split ring and the outer surface of the pipe during installation of the pipe), 
performing the longitudinal welding via apertures (e.g., as discussed in the grounds of rejection for claim 1, above: Bruce discloses that longitudinal welding should be performed before circumferential welding; the compression unit modification in view of Irvin in claim 1 allows welding through such apertures while enabling clamping forces to be applied directly at longitudinal location of the weld site, rather than laterally offset) and carrying out the circumferential welding in the region of the hollow rectangular parts (i.e., as disclosed by Bruce, after longitudinal welding is completed, circumferential welding is performed).

Regarding claim 9, the pipe repair system of Bruce, as modified above, and associated methods (as previously discussed) read on the additional limitation wherein the circumferential welding is finalized in the region of the hollow rectangular part.
In particular, as shown in fig. 44.13 and described throughout, the Type B repair sleeve disclosed by Bruce requires finalized / complete circumferential welds at each end to enable the sleeve to contain pressure. Thus, the method of installing such a repair sleeve would require “finalizing” circumferential welding along the entire circumference of each end of the split ring, including such welding “in the region of the hollow rectangular part”. 

Claim 10 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Clark, Irvin and Riggle as applied to claim 8 above, and further in view of Fisher et al. (US 2012/0012559; hereafter Fisher). 
 Regarding claim 10, Bruce further discloses several considerations and potential issues related to welding onto an in-service pipeline (pg. 651-654, section 44.5 “Welding onto an in-service pipeline), and particularly identifies “preventing burnthrough”. 
On page 652, left. Col., Bruce explains “the most useful tool for evaluating risk of burnthrough is thermal analysis computer modeling... These models predict inside surface temperatures, which must be kept below 1800F to minimize the risk of burnthrough, as a function of the welding parameters…The risk of burnthrough for a given application can be evaluated or the limiting welding parameters for a given set of operating conditions can be determined”. On page 653, section 44.5.3.2, Bruce continues: “even if thermal analysis models are used, a welding procedure should be qualified under simulated in-service conditions to demonstrate that the projected parameters are practical under field conditions and that sounds, crack-free welds are produced”. Finally, on page 654, left col., Bruce suggests that “a procedure that relied on a heat input of at least 25 kJ/in is suitable for pipe materials with carbon equivalent… up to 0.35…A procedure that relies on a heat input of at least 40 kJ.in is suitable for pipe materials [with a carbon equivalent] up to 0.42…”. 
Thus, Bruce establishes that the heat input of the welding process is important to preventing burnthrough while achieving sound welds. This may be seen as reading on “using welding with heat input control”, however, to promote compact prosecution, the following additional teaching is provided. 
Fisher teaches a heat input control method for a welding system (see abstract). 
Fisher explains (para. 3) that, during a welding process, an operator often tries to optimized features of the weld by altering one or more weld variables and observing the result. However, these alterations in weld variables may result in a change to the amount of heat delivered to the weld per unit distance travelled, thus affecting mechanical properties of the weld which may not be readily identifiable by the operator. 
Fisher teaches that, by the disclosed method, a desired heat input level or range may be set and then, during welding, whenever a first weld variable is altered, the system may alter another weld variable (e.g. voltage, current, wire feed speed and/or travel speed) to maintain the desired heat input level (see figs. 2 & 3; para. 23-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fixing the pipe repair system in a pipeline as disclosed by Bruce such that the welding uses heat input control, in view of the teachings of Fisher, to ensure a desired heat input level is maintained during welding, even if weld variables are altered (as suggested by Fisher), especially considering that Bruce discloses heat input to be an important aspect of the welding process (e.g., to prevent burnthrough and/or to achieve sound, crack-free welds). 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753